DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 7/8/22.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-8 are currently pending.
4.	Claims 3 and 5-8 are amended.  Claims 1-2 and 4 are original.

Response to Arguments
                                          Response: Claim Objections
5.    Examiner Response:
Applicant’s arguments, see page 5, filed 7/8/22, with respect to the claim objections have been fully considered and are persuasive.  The claim objections of claims 3 and 7 have been withdrawn. 

                       Response: Claim Interpretation and 35 U.S.C.  § 112
6.    Applicants argue:
“In the Office Action, the Examiner asserts that claim 5 invokes interpretation under 35
USC 112(f).
Also in the Office Action, the Examiner asserts that claims 5-8 are rejected under 35
USC § 112(b) as being indefinite.
Claim 5 is amended to avoid interpretation under 35 USC 112(f) and to overcome the
rejections of claim 5 under 35 USC 112(b).
Claims 6 and 8, which depend from claim 5, are amended for to overcome the rejections
of claims 6 and 8 under 35 USC 112(b).
Claim 7 depends from claim 5, and the rejections of claim 7 under 35 USC 112(b) are
overcome by the amendments to claim 5.
Withdrawal of the Examiner’s assertions that claim 5 invokes interpretation under 35
USC 112(f) and the Examiner's rejections of claims 5-8 under 35 USC 112(b) is respectfully requested.” (Remarks: page 5)

7.    Examiner Response:
The examiner respectfully disagrees.  The examiner notes that with the recent amendment to claim 5, the claim language now contains new matter, where the examiner has not seen any written description for the phrases “a first calculation CPU”, “a first selection CPU”, “a second calculation CPU”, “a second selection CPU” and “a determination CPU”.  In paragraph [0143] of the specification, it states that there’s a central processing unit (CPU) that is configured to perform calculation and control of operations of hardware and software, “[0143] The central processing unit (CPU) 11 is configured to perform calculation (e.g., four arithmetic operation and relational operation), and control of operations of hardware and software.”.  However, the examiner has not seen any written description for five different CPUs. 
Also, the examiner is interpreting the amended claim language to be a first calculation unit”, “a first selection unit”, “a second calculation unit”, “a second selection unit” and “a determination unit”, since the claims were amended with a CPU.  The interpretation of the claim language under 112(f) is being maintained.  
Further, the 35 U.S.C 112(b) rejection of claims 5-8 is also being maintained.  Shown below is the 35 U.S.C. 112(a) rejection of claims 5-8.
                                          Response: 35 U.S.C.  § 103
8.    Applicants argue:
“Attorney for applicant is advised that Umeyama discloses in paragraph 0100:
Generate low molecular weight compounds, e.g., nonpolar solvents, around and
inside the protein and/or ligand, e.g., on hydrophobic surfaces, and add numerous water
molecules around them to perform molecular dynamics calculations in apparent aqueous
solution.
(Paragraph [0100] of the English translation of Umeyama discloses
In this step, to the circumference of protein and/or ligand, and an inside, for
example, a hydrophobic surface, a low molecular weight compound, for example, a nonpolar solvent, is generated, a many water molecule is further added to these circumferences, and molecular dynamics calculation in an aqueous solution is performed seemingly.)
In contrast, paragraph [0044] of the present specification as filed discloses:
The probe molecule is a small molecule used for searching a binding site and
can be a fragment of a drag candidate molecule.
Therefore, the “first calculation step” and the “first selection step” are not disclosed in
Umeyama because the probe molecules do not correspond to non-polar solvents as described
in Umeyama.
Also, Umeyama does not disclose that “the molecular dynamic calculation is performed
using a target molecule and a plurality of probe molecules arranged around the target molecule
in a coordinate space, in the state that unnatural repulsive force is added between the probe
molecules” in the first calculation step as recited in claim 1 of the present application.

In addition, Solleder cannot be combined with Umeyama to derive the claimed invention,
as neither the “first calculation step” nor the “first selection step” recited in claim 1 is disclosed in Umeyama.” (Remarks: page 7)

9.    Examiner Response:
	The examiner respectfully disagrees. The examiner notes that in paragraph [0100] of the Umeyama translation, the examiner considers the molecular dynamics calculation to be the molecular dynamic calculation, since the small molecules are generated around and inside the protein and/or ligand and a number of water molecules are added around them to perform the molecular dynamics calculation.  The examiner considers the small molecules to be the probe molecules, since the small molecules are generated around the protein and/or ligand.  Also, the examiner considers the protein and/or ligand as being the target molecule, since the small molecules are generated around and inside the protein and/or ligand.  This demonstrates that the first calculation step and the first selection step is taught by the Umeyama reference, see the uploaded translation of the Umeyama reference.

10.    Applicants argue:
	“In the Examiner’s Note on pages 6 and 7 of the Office Action, the Examiner asserts:
the examiner considers performing the molecular dynamics simulation using soft-
sphere potentials as being performing a molecular dynamic calculation in the state that
no unnatural repulsive force is added between the selected probe molecule and the
other probe molecules, since in a hard-sphere potential, the particles have a strong
repulsion at close distances, see Pg. 33, last paragraph, Potentials, “To perform a
molecular dynamics simulation, etc.” of the Solleder reference.
The Examiner’s assertions are respectfully traversed.
Solleder, page 34, discloses:
In this study, fer non-bonded interactions between atams the Particle Mesh Ewald
{PME} method is applied. The PME method uses « hard sphere model ta calculate
the interactions of particles ane divices Interactions between the particles into long-
range and short-range potentials,
That is, Solleder discloses the use of a hard-sphere model based on the PME method to
calculate particle interactions.
On the other hand and advantageously in the claimed invention, the “first calculation
step”, in which "unnatural repulsive force" is added between the probe molecules, and the
“second calculation step”, in which "no unnatural repulsive force" (underlining added for
emphasis) is added between the selected probe molecule and the other probe molecules, are
performed in succession, thereby achieving the effect of preventing aggregation of probe
molecules outside the binding site, and allowing multiple probe molecules to exist within said
binding site, thereby searching for binding sites where multiple probe molecules can bind.
Moreover, “unnatural repulsive force” is disclosed in at least paragraphs [0054], and
[0055] of the present specification as filed.
Solleder does not perform the search for binding sites to which multiple probe molecules
can bind by continuously performing the case of adding "unnatural repulsive force" and the case
of not adding "unnatural repulsive force," as recited in claim 1 of the present application.
Therefore, Solleder neither disclosures nor teaches performing the “first calculation step”
followed by the “second calculation step” (thereby searching for binding sites to which multiple
probe molecules can bind) as recited in claim 1 of the present application.” (Remarks: pages 8-9)

11.    Examiner Response:
The examiner first notes that the Solleder reference was not used in rejecting the limitation of claim 1 that states “a first calculation step including performing a molecular dynamic calculation in the presence of water molecules, where the molecular dynamic calculation is performed using a target molecule and a plurality of probe molecules arranged around the target molecule in a coordinate space, in the state that unnatural repulsive force is added between the probe molecules”.  The examiner also notes that the while the Umeyama teaches a first calculation step including performing a molecular dynamic calculation in the presence of water molecules, where the molecular dynamic calculation is performed using a target molecule and a plurality of probe molecules arranged around the target molecule in a coordinate space, in the state that unnatural repulsive force is added between the probe molecules, the Umeyama reference doesn’t explicitly disclose “a second calculation step including performing a molecular dynamic calculation in the presence of water molecules, where the molecular dynamic calculation is performed using the target molecule, the selected probe molecule, and other probe molecules, in the state that no unnatural repulsive force is added between the selected probe molecule and the other probe molecules”.  On Pg. 33, last paragraph – Pg. 34, Potentials, “To perform a molecular dynamics simulation, etc.” of the Solleder reference, it states that in the hard-sphere potentials, the particles have a strong repulsion at close distances, “In the hard-sphere potential, as opposed to the soft-sphere model, particles do not overlap in space, which imitates natural circumstances of particles with strong repulsion at close distances”.  The examiner considers performing the molecular dynamics simulation using soft-sphere potentials as being performing a molecular dynamic calculation in the state that no unnatural repulsive force is added between the selected probe molecule and the other probe molecules, since in a hard-sphere potential, the particles have a strong repulsion at close distances.  The applicant’s argument is not persuasive.  The rejection is being maintained. 

Claim Interpretation
12.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first calculation CPU; a first selection CPU; a second calculation CPU; a second selection CPU; a determination CPU” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 5, the examiner has not seen any written description of a first calculation CPU; a first selection CPU; a second calculation CPU; a second selection CPU and a determination CPU.  In paragraph [0143] of the specification, it states “[0143] The central processing unit (CPU) 11 is configured to perform calculation (e.g., four arithmetic operation and relational operation), and control of operations of hardware and software.”.  In paragraph [0134] of the specification, it states “[0134] The first calculation unit is configured to perform a molecular dynamic calculation in the presence of water molecules, where the molecular dynamic calculation is performed using a target molecule and a plurality of probe molecules arranged around the target molecule in a coordinate space, in the state that no 
unnatural repulsive force is added between the probe molecules. Specifically, the first calculation unit is configured to execute the first calculation step.”.  In paragraph [0135] of the specification, it states “[0135] The first selection unit is configured to select the probe molecule stably bound with the target molecule among the probe molecules using the result of the molecular dynamic calculation of the first calculation step. Specifically, the first selection unit is configured to execute the first selection step”.  There’s no mentioning of a first calculation CPU; a first selection CPU; a second calculation CPU; a second selection CPU and a determination CPU.  The examiner recommends adding claim language to claim 5, where the device of the claim comprises a central processing unit (CPU) and memory, where the memory includes instructions to be executed by the CPU.  Also, dependent claims 6-8 are also rejected under
35 U.S.C. 112(a), since these claims depend upon claim 5.

14.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation of claim 5 “a first calculation CPU; a first selection CPU; a second calculation CPU; a second selection CPU; a determination CPU” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.   Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The examiner recommends adding claim language to claim 5, where the device of the claim comprises a central processing unit (CPU) and memory, where the memory includes instructions to be executed by the CPU.  Also, dependent claims 6-8 are also rejected under 35 U.S.C. 112(b), since these claims depend upon claim 5.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umeyama (JP 2006/209864) (from IDS dated 11/1/18) in view of online reference Molecular Dynamics Simulations: What is the Effect of a Spin Probe on the Drug Loading of a Nanocarrier?, written by Solleder.

Examiner’s note: Regarding the claim limitation of claim 1 that states “a first calculation step including performing a molecular dynamic calculation in the presence of water molecules, where the molecular dynamic calculation is performed using a target molecule and a plurality of probe molecules arranged around the target molecule in a coordinate space, in the state that unnatural repulsive force is added between the probe molecules”, the examiner considers the small molecules to be the probe molecules, since the small molecules are generated around the protein and/or ligand, see paragraphs paragraph [0016] and paragraph [0100] of Umeyama reference.
Regarding the limitation of claim 1 that states “a second calculation step including performing a molecular dynamic calculation in the presence of water molecules, where the molecular dynamic calculation is performed using the target molecule, the selected probe molecule, and other probe molecules, in the state that no unnatural repulsive force is added between the selected probe molecule and the other probe molecules”, the examiner considers performing the molecular dynamics simulation using soft-sphere potentials as being performing a molecular dynamic calculation in the state that no unnatural repulsive force is added between the selected probe molecule and the other probe molecules, since in a hard-sphere potential, the particles have a strong repulsion at close distances, see Pg. 33, last paragraph, Potentials, “To perform a molecular dynamics simulation, etc.” of the Solleder reference.

With respect to claim 1, Umeyama discloses “A method for searching a binding site of a target molecule, the method causing a computer to execute steps” as [Umeyama (paragraph [0100])];
“a first calculation step including performing a molecular dynamic calculation in the presence of water molecules, where the molecular dynamic calculation is performed using a target molecule and a plurality of probe molecules arranged around the target molecule in a coordinate space, in the state that unnatural repulsive force is added between the probe molecules” as [Umeyama (paragraph [0016], paragraph [0091], paragraph [0100])] Examiner’s interpretation: The examiner considers the small molecules to be the probe molecules, since the small molecules are generated around the protein and/or ligand;
“a first selection step including selecting the probe molecule stably bound with the target molecule among the probe molecules using a result of the molecular dynamic calculation of the first calculation step” as [Umeyama (paragraph [0100])];
While Umeyama teaches performing a molecular dynamic calculation using a target molecule and a plurality of probe molecules arranged around the target molecule, Umeyama does not explicitly disclose “a second calculation step including performing a molecular dynamic calculation in the presence of water molecules, where the molecular dynamic calculation is performed using the target molecule, the selected probe molecule, and other probe molecules, in the state that no unnatural repulsive force is added between the selected probe molecule and the other probe molecules; a second selection step including selecting the probe molecule stably bound with the target molecule among the other probe molecules using a result of the molecular dynamic calculation of the second calculation step; and  a determination step including determining a binding site of the target molecule using the probe molecules selected through the selection steps performed two or more times after performing the second calculation step and the second selection step once or two or more times.”
Solleder discloses “a second calculation step including performing a molecular dynamic calculation in the presence of water molecules, where the molecular dynamic calculation is performed using the target molecule, the selected probe molecule, and other probe molecules, in the state that no unnatural repulsive force is added between the selected probe molecule and the other probe molecules” as [Solleder (Pg. 33, last paragraph, potentials, “To perform a molecular dynamics simulation, etc.”)] Examiner’s interpretation: The examiner considers performing the molecular dynamics simulation using soft-sphere potentials as being performing a molecular dynamic calculation in the state that no unnatural repulsive force is added between the selected probe molecule and the other probe molecules, since in a hard-sphere potential, the particles have a strong repulsion at close distances;
“a second selection step including selecting the probe molecule stably bound with the target molecule among the other probe molecules using a result of the molecular dynamic calculation of the second calculation step” as [Solleder (Pg. 33, sec. 3.3 Molecular Dynamic simulation, 1st paragraph, “Movements of a system can be, etc.”)];
“and a determination step including determining a binding site of the target molecule using the probe molecules selected through the selection steps performed two or more times after performing the second calculation step and the second selection step once or two or more times.” as [Solleder (Pg. 52-53, last paragraph, Additional calculations, “For an additional result, a second simulation, etc.”, Pg. 55, last paragraph, “Furthermore, the structure of the nanocarrier’s core, etc.”)];
Umeyama and Solleder are analogous art because they are from the same field endeavor of analyzing molecular dynamic calculations of molecules that are bonded.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Umeyama of performing a molecular dynamic calculation using a target molecule and a plurality of probe molecules arranged around the target molecule by incorporating a second calculation step including performing a molecular dynamic calculation in the presence of water molecules, where the molecular dynamic calculation is performed using the target molecule, the selected probe molecule, and other probe molecules, in the state that no unnatural repulsive force is added between the selected probe molecule and the other probe molecules; a second selection step including selecting the probe molecule stably bound with the target molecule among the other probe molecules using a result of the molecular dynamic calculation of the second calculation step; and  a determination step including determining a binding site of the target molecule using the probe molecules selected through the selection steps performed two or more times after performing the second calculation step and the second selection step once or two or more times as taught by Solleder for the purpose of analyzing a nanoparticle that is used drug delivery.
Umeyama in view of Solleder teaches a second calculation step including performing a molecular dynamic calculation in the presence of water molecules, where the molecular dynamic calculation is performed using the target molecule, the selected probe molecule, and other probe molecules, in the state that no unnatural repulsive force is added between the selected probe molecule and the other probe molecules; a second selection step including selecting the probe molecule stably bound with the target molecule among the other probe molecules using a result of the molecular dynamic calculation of the second calculation step; and  a determination step including determining a binding site of the target molecule using the probe molecules selected through the selection steps performed two or more times after performing the second calculation step and the second selection step once or two or more times.
The motivation for doing so would have been because Solleder teaches that by analyzing a nanoparticle that is used drug delivery, the ability to determine if an attached spin probe has an affect on the drug loading of a nanocarrier can be accomplished (Solleder (Abstract, Pg. 60 Conclusion, 1st paragraph, “This study revealed that, etc.”).

Examiner’s note: Regarding claim 2, the examiner considers the hard-sphere potential and the soft-sphere potential to be the sphere set, since they are used in the molecular dynamics simulation.  Also, distances were measured between an atom central of dexamethasone and a point on the surface of the carrier.  This demonstrates that there’s a distance from a target molecule.  Further, the examiner considers the increase in the interactions between the two structures to be the fluctuations of the probe molecules, since as the distance to the surface deceases, the interactions between the structures increases, where the structure of the drug changes, see Pgs. 33-34, last paragraph, potentials, “To perform a molecular dynamics simulation, etc.”, Pg. 49, 2nd paragraph, “Looking at the energies throughout, etc.” and Figs. 4.3 (a) and (b) of the Solleder reference.

With respect to claim 2, the combination of Umeyama and Solleder discloses the method of claim 1 above, and Solleder further discloses “wherein each of the first selection step and the second selection step includes judging the presence or absence of the stable binding based on a distance from a sphere set based on the target molecule, a distance from a surface of the target molecule, and fluctuations of the probe molecules.” as [Solleder (Pgs. 33-34, last paragraph, potentials, “To perform a molecular dynamics simulation, etc.”, Pg. 49, 2nd paragraph, “Looking at the energies throughout, etc.”, Figs. 4.3 (a) and Fig. 4.3 (b))] Examiner’s interpretation: The examiner considers the hard-sphere potential and the soft-sphere potential to be the sphere set, since they are used in the molecular dynamics simulation.  Also, distances were measured between an atom central of dexamethasone and a point on the surface of the carrier.  This demonstrates that there’s a distance from a target molecule.  Further, the examiner considers the increase in the interactions between the two structures to be the fluctuations of the probe molecules, since as the distance to the surface deceases, the interactions between the structures increases, where the structure of the drug changes;

Examiner’s note: Regarding claim 3, the examiner considers the increase in interactions between the two structures, where the energy level increases, to be the repulsive force increasing, since as the distance of the drug decreases, the interactions between the structures increases, see Pg. 49, 2nd paragraph, “Looking at the energies throughout, etc.”, Figs. 4.3 (a) and Fig. 4.3 (b) of the Solleder reference.

With respect to claim 3, the combination of Umeyama and Solleder discloses the method of claim 1 above, and Solleder further discloses “wherein the unnatural repulsive force is a repulsive force that increases as a distance between probe molecules decreases.” as [Solleder (Pg. 49, 2nd paragraph, “Looking at the energies throughout, etc.”, Figs. 4.3 (a) and Fig. 4.3 (b))] Examiner’s interpretation: The examiner considers the increase in interactions between the two structures, where the energy level increases, to be the repulsive force increasing, since as the distance of the drug decreases, the interactions between the structures increases;

With respect to claim 4, the combination of Umeyama and Solleder discloses the method of claim 1 above, and Umeyama further discloses “wherein the binding site of the target molecule is determined in the determination step based on steric configurations of the probe molecules selected through the selection steps performed two or more times.” as [Umeyama (paragraph [0100])];

With respect to claim 5, Umeyama discloses “A device for searching a binding site of a target molecule” as [Umeyama (paragraph [0100], paragraph [0141])];
“a CPU” as [Umeyama (paragraph [0129], paragraph [0141], paragraph [0150])];
The other limitations of the claim recite the same substantive limitations as claim 1 above and are rejected using the same teachings.

With respect to claims 6-8, the claims recite the same substantive limitations as claims 2-4 above and are rejected using the same teachings.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147